      Case 3:19-cv-05705-BRM-DEA Document 1-1 Filed 02/14/19 Page 1 of 1 PageID: 10

                                  IPP International U.G. Declaration Exhibit A
                                   File Hashes for IP Address 73.178.141.113

ISP: Comcast Cable Holdings, LLC
Physical Location: Monmouth Junction, NJ



Hit Date UTC           File Hash                                Title
12/15/2018 08:06:28    270330701EEC1161D7229136BB938DA1D8ABDF55 18 Year Old Models First Time Threesome

12/15/2018 08:06:22    9A90BB3B08FBC81CF4CB979FCFB35A4FE35A755B          Sex For Three By The Sea

12/15/2018 08:04:15    6EA411DD4580E2C06E2526C469ADC3687F470FE2          Into The Lions Mouth

12/15/2018 08:01:30    82891A385FF32F3569856CE193914F0E3C4925D1          Teach Me About Sex

11/21/2018 21:15:05    7BA8FBEA7AE0CD17B7A465EC5743CF8D43F6F7C7          Threeway Strip Poker


Total Statutory Claims Against Defendant: 5




                                                  EXHIBIT A
CNJ822
